Citation Nr: 0705312	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased compensable evaluation 
for left patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted the veteran service 
connection for left patellofemoral syndrome and assigned a 
noncompensable evaluation.  The veteran continues to disagree 
with the level of disability assigned.  This issue was 
remanded by the Board in February 2004 for further 
development, and now returns again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Board notes that, recently, private medical evidence was 
received at the Board which pertains to the veteran's left 
knee disability, and which has not been previously considered 
by the RO.  However, no waiver of RO consideration of this 
newly submitted evidence was received.  In order therefore 
that the veteran is assured of receiving all consideration 
due him under the law, the Board finds that a remand is 
necessary, to ensure that the RO considers these records in 
the first instance.

Additionally, the Board notes a letter is of record dated 
November 2005 from a Veterans Service Officer.  It suggests 
that the veteran was granted an increased evaluation for his 
left knee disability, to 20 percent.  However, such rating 
action is not of file.  As such, it appears that the record 
is incomplete, and this issue must also be remanded so that 
all relevant evidence may be associated with the veteran's 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should be contacted and asked 
to associate any relevant records in 
their possession, including any temporary 
claims folder relating to the left knee 
disability, with the veteran's claims 
file.

2.  Thereafter, the RO should 
readjudicate the claim, considering all 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

